DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 2, 5, 6, 9, 13 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajita et al. (US 2009/0033588 A1, hereinafter referred as “Kajita”).
 	Regarding claim 1, Kajita discloses a system for displaying content to a plurality of users (¶0010, ¶0074 and ¶0038 discloses a display unit used to display the images for the right and left eyes to a plurality of users who wear the HMDs on the heads), the system including: 
 	a) a plurality of wearable display systems (¶0039 discloses a system which comprises a plurality of head-mounted displays), each display system being worn by a user (¶0009 and ¶0038 discloses user wears the HMD 1101 on the head) and including: 
 		i) a display device to display a content stream (¶0026, ¶0039 and ¶0071 discloses the image compositing unit 1211 generates composite images by 
 		ii) a display system antenna (Fig. 2 and ¶0074 discloses antenna 205a); 
 	b) a content system that generates a plurality of content streams (¶0017 discloses the CG rendering and compositing unit 1110 builds a virtual space using the data saved in the contents DB 1109, and generates virtual space images), each content stream being associated with a corresponding display system (¶0048 discloses a plurality of image processing apparatuses which transmit images to the head-mounted displays via the communication devices; Fig. 8, ¶0023, ¶0110 and ¶0138 discloses image processing apparatuses each containing respective wireless I/F 403a-403d wirelessly communicate virtual space images to respective HMDs 801-804); 
 	c) a location system that detects a location of each display system (Fig. 10 and ¶0152 discloses respective image processing apparatuses 11a to 11c transmit connection information, and position and orientation information received from HMDs 10a to 10c as their wireless communication partners to a switching control server 12 connected on a network 199); 
 	d) a transmission system including a number of transmission system antennas that wirelessly communicate with the display systems (Figs. 2, 8, ¶0076 and ¶0138 discloses the image processing apparatus 204 makes a wireless communication with the HMD 201 via the controller 203 and transmission/reception antenna 205b) to transmit content to the wearable display systems (¶0048 discloses a plurality of image processing apparatuses which transmit images to the head-mounted displays via the communication devices) and to receive data from the wearable display systems (¶0021 
 	e) a control system (switching control server 12 and image processing apparatus) that: 
 	 	i) determines the location of each display system from the location system (Fig. 10 and ¶0152 discloses respective image processing apparatuses 11a to 11c transmit connection information, and position and orientation information received from HMDs 10a to 10c as their wireless communication partners to a switching control server 12 connected on a network 199); and, 
 	 	ii) selectively controls transmitting antennas in accordance with the location of each display system (¶0099 and ¶0150 discloses selecting and determining a wireless communication partner from image processing apparatuses 11a to 11c using the position and orientation information) to thereby at least one of: 
 	 	 	(1) transmit each content stream to the corresponding display system (Fig. 8, ¶0023, ¶0110 and ¶0138 discloses image processing apparatuses each containing respective wireless I/F 403a-403d wirelessly communicate virtual space images to respective HMDs 801-804); and 
 	 	 	(2) receive data from a corresponding display system (¶0075 discloses the HMD 201 transmits position and orientation information generated based on the measurement result of the measurement unit and captured images captured by the image capturing unit to the image processing apparatus 204 via the relay 202 and transmission/reception antenna 205a).
Regarding claim 2, Kajita discloses a system according to claim 1, wherein the transmitting antenna is at least one of a display system antenna and a transmission system antenna (205b) (Fig. 2 and ¶0077 discloses reception of the position and orientation information transmitted from the HMD 201 via the transmission/reception antenna 205b).
	Regarding claim 5, Kajita discloses a system according to claim 1, wherein the transmission system includes a plurality of transmitters (Figs. 2, 8, ¶0076 and ¶0138 discloses the image processing apparatus 204 makes a wireless communication with the HMD 201 via the controller 203 and transmission/reception antenna 205b) and wherein each transmitter transmits a respective content stream via a respective transmission system antenna (¶0048 discloses a plurality of image processing apparatuses which transmit images to the head-mounted displays via the communication devices) and wherein the content system includes a plurality of content engines (Fig. 1 and ¶0017 discloses for each image processing apparatuses 11, the CG rendering and compositing unit 1110 builds a virtual space using the data saved in the contents DB 1109) and wherein each content engine generates a content stream for a corresponding display system (¶0048 discloses a plurality of image processing apparatuses which transmit images to the head-mounted displays via the communication devices; Fig. 8, ¶0023, ¶0110 and ¶0138 discloses image processing apparatuses each containing respective wireless I/F 403a-403d wirelessly communicate virtual space images to respective HMDs 801-804).
	Regarding claim 6, Kajita discloses a system according to claim 1, wherein the system includes multiple antennas and wherein the control system controls which of the 
	Regarding claim 9, Kajita discloses a system according to claim 1, wherein the location system includes: 
 	a) multiple beacons provided in venue (Fig. 3 and ¶0092 discloses various markers can be used in place of the marker 302 in the physical space);
 	b) a location processing device that determines a location of a display system based on a position of the display system (¶0152 and ¶0153 discloses position and orientation/connection information management unit 1002 of the switching control server 12 executes the switching of the communication channels according to the location of the HMDs) relative to at least two beacons and positions of the at least two beacons in the venue (¶0092 discloses the position and orientation information generation unit 102 can generate the position and orientation information of the image capturing unit 101 using the coordinate position of the marker 302 on the physical space image 30 and the corresponding 3D coordinate position); and 
 	c) a location module in each display system that: 
 	 	i) detects a signal from at least two beacons (Fig. 3 and ¶0092 discloses analyzes the 2D barcode described in the detected marker 302… various markers can be used in place of the marker 302 in the physical space); 

 		iii) transmits location data indicative of the location to the location processing device via a wireless communications system (¶0152 discloses respective image processing apparatuses 11a to 11c transmit connection information, and position and orientation information received from HMDs 10a to 10c as their wireless communication partners to a switching control server 12 connected on a network 199).
	Regarding claim 13, Kajita discloses a system according to claim 1, wherein the location system includes a location module in each display system that determines a display system location (¶0015 discloses the position and orientation information generation unit 1108 generates position and orientation information indicating the position and orientation of the eyes of the user who wears the HMD 1101 based on the captured image information and position and orientation information transmitted from the HMD 1101), wherein the display system transmits a location indication indicative of the display system location to the control system (¶0152 discloses respective image processing apparatuses 11a to 11c transmit connection information, and position and orientation information received from HMDs 10a to 10c as their wireless communication partners to a switching control server 12 connected on a network 199) and wherein the control system: 

 	b) determines the display system location (¶0120 and ¶0153 discloses position and orientation/connection information management unit 1002 of the switching control server 12 refers to position information in the position and orientation information received from the position and orientation information generation unit 102, and the ‘position information of the image processing apparatus 11a (wireless I/F 105a)’); and 
 	c) selectively controls at least one antenna in accordance with the display system location (¶0155 discloses the image processing apparatuses 11a to 11c transmit the switching information received from the switching control server 12 to the HMDs 10a to 10c as their wireless communication partners).
	Regarding claim(s) 38, this/these system claim(s) has/have similar limitations as system claim(s) 1, and therefore rejected on similar grounds.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 18, 22, 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita in view of Tokubo (US 2018/0095529 A1, hereinafter referred as “Tokubo”).
	Regarding claim 3, Kajita doesn’t explicitly disclose a system according to claim 1, wherein the transmitting antenna is a phased antenna array and the control system controls the phased antenna array to perform at least one of: a) beam steering; and, b) beam forming. 
 	However, in a similar field of endeavor, Tokubo discloses wherein the transmitting antenna is a phased antenna array (Fig. 10, ¶0017 and ¶0130 discloses the RF transceiver includes a phased array of RF emitters) and the control system (1020) controls the phased antenna array to perform at least one of: a) beam steering; and, b) beam forming (Fig. 10 and ¶0017 discloses wherein adjusting the beamforming direction of the RF transceiver includes generating transceiver control data that is configured to cause adjustment of a phase or amplitude of at least one of the RF emitters of the phased array).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajita for the purpose of maintaining a strong wireless connection according to the movement of the users (¶0102).
	Regarding claim 7, Kajita doesn’t explicitly disclose a system according to claim 1, wherein the users are in a multiplayer venue and the location system detects a location of each display system within the venue.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajita so that the beamforming by the transceiver can be appropriately directed towards the location of the HMDs (¶0060).
	Regarding claim 18, Kajita doesn’t explicitly disclose a system according to claim 1, wherein the control system: a) determines movement of a wearable display system; and, b) controls a transmitting antenna in accordance with the determined movement.
 	 However, in a similar field of endeavor, Tokubo discloses wherein the control system: a) determines movement of a wearable display system (¶0059 discloses a predicted future location of the HMD is determined using the tracked movements of the HMD 102); and, b) controls a transmitting antenna in accordance with the determined movement (¶0056 discloses tracked movement of the HMD is analyzed to predict future locations of the HMD, and beamforming is used to predictively steer an RF signal towards the predicted future locations of the HMD).

	Regarding claim 22, Kajita doesn’t explicitly disclose a system according to claim 1, wherein the location system includes a location processing device that: a) receives the location data from a location module of a display system; b) uses the location data to determine: i. an identity of the display system; and, ii. the location of the display system; and, c) provides a location indication indicative of the location of the display system to the control system in accordance with the identity of the display system.
	 However, in a similar field of endeavor, Tokubo discloses wherein the location system includes a location processing device (Fig. 14 and ¶0169 discloses I/O Device 1445 is configured for Video Server System 1420 to send and/or receive information such as… device location) that: a) receives the location data from a location module of a display system (Fig. 14 and ¶0169 discloses I/O Device 1445 is configured for Video Server System 1420 to send and/or receive information such as… device location); b) uses the location data to determine: i. an identity of the display system (¶0120 discloses the captured images by the camera 108 are processed by the image analyzer 1002, e.g. to identify the HMD, such as by identifying lights 1046 of the HMD 10); and, ii. the location of the display system (¶0049 discloses a camera 108 can be configured to capture images of the interactive environment in which the user 100 is located. These captured images can be analyzed to determine the location and movements of the user 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajita so that the beamforming by the transceiver can be appropriately directed towards the location of the HMDs (¶0060).
	Regarding claim 25, Kajita doesn’t explicitly disclose a system according to claim 1, wherein the system includes a plurality of encoders, each encoder compressing a respective content stream to thereby generate a compressed content stream that is transmitted to the display system and wherein each display system includes a decoder for decompressing the compressed content stream.
 	However, in a similar field of endeavor, Tokubo discloses wherein the system includes a plurality of encoders (¶0130 discloses an encoder 1100 is configured to receive and encode information for wireless transmission (e.g. video data for transmission to the HMD). Figs. 10, 14 and ¶0156 discloses each client 1410 having a separate game console with an associated transceiver for receiving separate video streams to each player having an HMD), each encoder compressing a respective content stream to thereby generate a compressed content stream that is transmitted to the display system (¶0130 discloses the encoder 1100 may format or otherwise process the information for transmission, e.g. performing block encoding, compression, adding redundancy for error reduction, etc.) and wherein each display system includes a decoder for decompressing the compressed content stream (¶0138 and ¶0156 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajita for the purpose of reducing bandwidth of the transmission.
	Regarding claim 39, Kajita discloses a display system for use in a system for displaying content to a plurality of users (¶0010, ¶0074 and ¶0038 discloses a display unit used to display the images for the right and left eyes to a plurality of users who wear the HMDs on the heads), the display system including: 
 	a) a display device (¶0039 discloses a system which comprises a plurality of head-mounted displays);…  
 	c) a receiver module that wirelessly receives the content stream from a transmission system (¶0012 discloses MR images transmitted from the image processing apparatus 1102 are received via this I/F 1106), the transmission system including a number of antennas that transmit content to a plurality of wearable display systems (Figs. 2, 8, ¶0076 and ¶0138 discloses the image processing apparatus 204 makes a wireless communication with the HMD 201 via the controller 203 and transmission/reception antenna 205b) that transmit content to the wearable display systems (¶0048 discloses a plurality of image processing apparatuses which transmit images to the head-mounted displays via the communication devices); and, 
 	d) a location module that: 
 		i) calculates a location of the display system (¶0021 and ¶0095 discloses  the position and orientation information generation unit 102 transmits the calculated 
 	 	ii) transmits location data indicative of the location to a location processing device via a wireless communications system thereby allowing the location processing device to determine a location of the display system (Fig. 10 and ¶0152 discloses respective image processing apparatuses 11a to 11c transmit connection information, and position and orientation information received from HMDs 10a to 10c as their wireless communication partners to a switching control server 12 connected on a network 199).
 	Kajita doesn’t explicitly disclose b) a processing device that causes the content stream to be displayed on the display device.
	However, in a similar field of endeavor, Tokubo discloses b) a processing device (Figs. 13, 14 and ¶0158 discloses clients 1410 is a personal computer comprising a processor) that causes the content stream to be displayed on the display device (¶0070 discloses the client system 106 can be used to simultaneously process content for an HMD user, such that the HMD is provided with multimedia content associated with the interactivity during gameplay).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajita so that the HMD is provided with multimedia content associated with the interactivity during gameplay (¶0070).

6. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kajita.
	Regarding claim 4, Kajita discloses a system according to claim 1, wherein the control system includes a… controller (¶0158 discloses the switching control server 12 
 	a) determines the location of the corresponding display system for the respective content stream (Fig. 10 and ¶0152 discloses respective image processing apparatuses 11a to 11c transmit connection information, and position and orientation information received from HMDs 10a to 10c as their wireless communication partners to a switching control server 12 connected on a network 199; ¶0150 discloses server apparatus may be arranged on a network to which respective image processing apparatuses are connected, may execute that determination processing); and, 
 	b) controls the transmission system antenna in accordance with the location of the corresponding display system (¶0155 discloses the image processing apparatuses 11a to 11c transmit the switching information received from the switching control server 12 to the HMDs 10a to 10c as their wireless communication partners).
 	Kajita doesn’t explicitly disclose wherein the control system includes a respective controller for each transmission system antenna.
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the switching control server into multiple image processing apparatuses 11a to 11c that communicate with one another, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please .

7. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kajita in view of Tsurumi et al. (US 2019/0033058 A1, hereinafter referred as “Tsurumi”).
	Regarding claim 15, Kajita doesn’t explicitly disclose a system according to claim 13, wherein the location module includes a range sensor that determines a range of the display system from an environment and determines the display system location using a simultaneous localization and mapping algorithm.
 	However, in a similar field of endeavor, Tsurumi discloses the location module includes a range sensor that determines a range of the display system from an environment (¶0089 discloses the information processing system according to the present embodiment, by applying the technologies of AR and localization (such as SLAM) described earlier, is capable of measuring the distance between multiple positions in a real space, on the basis of an operation through the input/output apparatus 20) and determines the display system location using a simultaneous localization and mapping algorithm (¶0086 discloses with SLAM (particularly visual SLAM), the three-dimensional shape of a captured scene (or subject) is successively reconstructed on the basis of a moving image captured by the imaging section. Additionally, by associating the reconstruction result of the captured scene with a detection result of the position and attitude of the imaging section, the creation of a map of the surrounding environment and the estimation of the position and attitude of the imaging section (and by extension, the input/output apparatus 20); ¶0314 discloses the CPU 901 serves as an operation processing device and a control device, and controls 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajita for the purpose of constructing or updating a map of an unknown environment while simultaneously keeping track of an HMD. 
 
Allowable Subject Matter
8. 	Claims 26, 29 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692